          Case 2:19-cr-00576-ACA-HNJ Document 51 Filed 05/04/21 Page 1 of 5                                 FILED
                                                                                                   2021 May-04 PM 01:23
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ALABAMA

UNITED STATES OF AMERICA,                      )
                                               )
          PLAINTIFF,                           )
                                               )
V.                                             )       CASE NO. 2:19-CR-576-ACA-HNJ
                                               )
TASHANA LYNN SIMS,                             )
                                               )
          DEFENDANT.                           )

                SENTENCING MEMORANDUM OF TASHANA LYNN SIMS

          COMES NOW Attorney, Michael W. Whisonant, Jr., and respectfully submits the following

Sentencing Memorandum on behalf of Tashana Lynn Sims.

     Tashana Sims has accepted responsibility for her conduct giving rise to her plea of guilty to the

misdemeanor offense of possession of a counterfeit pill press as charged in Count 7 and Count 15 of

the indictment. Ms. Sims has taken full responsibility for her conduct and stands prepared to accept

imposition of sentence. Ms. Sims respectfully asks this Honorable Court to sentence her to a term of

probation for a period of 36 months as called for by application of the United States Sentencing

Guidelines as calculated by the United States Probation Office.

     I.      Nature and Circumstances of the Offense

     Tashana Sims was previously married to Earnest Coleman, a person of interest to law enforcement

based on an investigation that began in early April 2018. This investigation began after agents

intercepted an international mail package from China containing two metal dies and a metal mold

designed to be used in a pill press for the production of counterfeit tablets or pills. Agents conducted

a controlled deliver of the package and located Earnest Coleman and Tashana Sims inside of the

residence. Agents seized a pill press and a number of other metal dies used in the production of

counterfeit pills by Coleman. As a result of her presence in the home and her limited knowledge of



                                                   1
         Case 2:19-cr-00576-ACA-HNJ Document 51 Filed 05/04/21 Page 2 of 5




her ex-husband’s conduct, Ms. Sims agreed to enter a guilty plea to the misdemeanor charge of

possession of the metal dies designed to print, imprint or reproduce identifying marks, imprints, and

likeness of certain prescription drugs. Earnest Coleman has entered a guilty plea to Count 1 and Count

16 of the Indictment in this case and is awaiting sentencing on May 11, 2021.

   Although Ms. Sims and Earnest Coleman were married at the time of the offense, she admits to

willfully ignoring his conduct in this case. The past 24 months have provided Tashana Sims with a

valuable and hard-earned lesson - one that will forever leave a lasting impression on her.

   II.      History and Characteristics of Tashana Sims

   Tashana Sims was born on November 25, 1982 in New York, New York to Rickia Sims and

Reginald Sims. Her family moved to Birmingham when she was 5 years old and she has remained

in Jefferson County most of her life. Her father passed away when she was 25 years old. At the time

the PSI report was disclosed on April 6, 2021, Ms. Sims was the primary caregiver for her mother

who was transitioning to hospice care as a result of inoperable breast cancer. Tashana’s mother passed

away peacefully after a short time on hospice care.

   Tashana Sims currently resides in her mother’s home where she continues to be the primary care

giver for her younger brother Reginald Sims who is disabled and diagnosed with schizophrenia

bipolar type.

   Ms. Sims graduated from Wenonah High School in 2001 and enrolled in Lawson State

Community College in 2002 as a cosmetology student. Tashana did not graduate from Lawson State

and only spent a little over a semester in the program before leaving to find employment.

   Sims has a long history of drug use beginning with marijuana use at age 18. She has used Lortab

and Xanax for pain management and recreationally over the years, including her admitted use in

October 2019 while on bond in the instant matter. She was admonished and placed into outpatient




                                                  2
       Case 2:19-cr-00576-ACA-HNJ Document 51 Filed 05/04/21 Page 3 of 5




drug treatment at Without Walls Counseling. Ms. Sims has maintained her sobriety and successfully

completed the Without Walls program on April 24, 2020.

   Attached hereto is a letter from Ms. Sims expressing her sincere apologies to the Court and a

character letter from a family member.

   III.      Placing Tashana Sims on probation for a period of 36 months is sufficient but not
             greater than necessary to account for the 18 U.S.C. § 3553(a) factors.

   The presentence report correctly calculates the guidelines range as 0 to 6 months based on an

offense level of 4 and a criminal history score of Roman I. Since the properly calculated guidelines

range is in Zone A of the Sentencing Table and the offenses of conviction are both misdemeanors,

Ms. Sims is eligible for a sentence of probation of not more than 36 months.

   The ultimate command of 18 U.S.C. 3553(a) is, after considering the following factors, to

impose a sentence that is “sufficient, but not greater than necessary”, to comply with the purposes

set forth in subsection (a)(2). This is the so-called parsimony provision, which requires District

Courts to impose the minimum punishment needed to satisfy the purposes of sentencing; those

being just punishment, deterrence, protection of the public and the rehabilitation of the defendant.

          18 U.S.C. 3553(a)(2) directs the Court to consider the need for the sentence imposed (A)

to reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C) to protect

the public from further crimes of the defendant; and (D) to provide the defendant with needed

educational or vocational training, medical care, or other correctional treatment in the most

effective manner.

          First, with regard to the need for the sentence imposed to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the offense, Ms. Sims

understands the significance of her plea agreement and the benefit she received by having the



                                                  3
       Case 2:19-cr-00576-ACA-HNJ Document 51 Filed 05/04/21 Page 4 of 5




Government dismiss the most serious charges in the indictment. Based on the fact Ms. Sims’ only

contact with law enforcement was over 20 years ago and also involved a misdemeanor offense,

this Court should find a probationary sentence is sufficient punishment for the offense of

conviction.

       Second, with regard to the need for the sentence imposed to provide adequate deterrence

and protect the public from further crimes of the defendant, this Court should find a sentence of

36 months probation is sufficient to protect the public and to deter further criminal conduct on the

part of Ms. Sims. As referenced earlier, this experience has impressed upon her the need to make

better decisions about her actions, as well as those individuals she associates with. In sum, this

experience has reinforced her desire to live a quiet crime-free life.

       Third, with regard to the need for the sentence imposed to provide the defendant with

needed educational or vocational training, medical care, or other correctional treatment in the most

effective manner, the Court should find Ms. Sims’ outpatient counseling has provided her with

needed treatment and counseling and the sentence to be imposed does not require any additional

terms and conditions under this section.

       Conclusion

   Undersigned counsel submits that an appropriate sentence would be a term of probation of 36

months with both standard and special conditions of supervision as the Court deems appropriate under

the facts and circumstances of this case. Such a sentence would permit Tashana Sims to continue

caring for her disabled younger brother while maintaining steady employment in a drug-free

environment. Such a sentence would be appropriate under the circumstances of this case and would

substantially meet the needs of sentencing as pronounced in 18 U.S.C. § 3553(a).




                                                  4
       Case 2:19-cr-00576-ACA-HNJ Document 51 Filed 05/04/21 Page 5 of 5




                                                       RESPECTFULLY SUBMITTED,

                                                       l/s Michael W. Whisonant, Jr.
                                                       MICHAEL W. Whisonant, Jr.
OF COUNSEL:
JAFFE, HANLE, WHISONANT & KNIGHT, P.C.
2320 ARLINGTON AVENUE SOUTH
BIRMINGHAM, AL 35205
205-930-9800

                                  CERTIFICATE OF SERVICE

        I do hereby certify that I have on this the 4th day of May 2021, served a copy of the foregoing
by electronically filing to all parties involved.

                                                       l/s Michael W. Whisonant
                                                       MICHAEL W. WHISONANT, Jr.




                                                  5
